   Case 3:14-cr-00507-MHT-WC Document 169 Filed 12/11/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


UNITED STATES OF AMERICA,            )
                                     )      CRIMINAL ACTION NO.
        v.                           )         3:14cr507-MHT
                                     )              (WO)
TAMAICA HOSKINS                      )

                                   ORDER

    Pending        before    the    court   is   defendant     Tamaica

Hoskins’s motion for compassionate release (doc. no.

157).        The motion is premised on Hoskins’s being needed

at home to care for her children.                   On September 23,

2020, the Federal Bureau of Prisons released her to

home confinement.           After learning of her release, the

court    ordered     Hoskins   to    show   cause    by   December     4,

2020, as to why her motion for compassionate release

should not be denied as moot.               The court also warned

her that, if she did not respond, the court would deny

the motion as moot.

    The deadline has come and gone with no response

from Hoskins.        The court concludes that the motion for

compassionate release should be denied as moot because
   Case 3:14-cr-00507-MHT-WC Document 169 Filed 12/11/20 Page 2 of 2




she has been released from prison and can now care for

her children.

                                 ***

    Accordingly, it is ORDERED that defendant Tamaica

Hoskins’s motion for compassionate release (doc. no.

157) is denied as moot.

    DONE, this the 11th day of December, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
